DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-24 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. (US 2015/0190089) in view of Bharmi et al. (US 7435221), herein referred to as Bharmi.
Regarding claim 1, Christopherson et al. discloses a sleep disordered breathing (SDB) care device comprising: at least one implantable accelerometer sensor to sense physiologic information (e.g. [0037] accelerometer and [0030] totally implantable system); and a control portion to receive the sensed physiologic information from the implantable accelerometer sensor (e.g. [0039] controller 110), wherein the control portion comprises: a respiration monitor to determine, at least one of an inspiratory phase and an expiratory phase, based on sensed respiratory information(e.g. [0037]); and obtaining respiratory information from cardiac information (e.g. [0047] sensing module 102 also includes an acoustic sensing parameter 157 which represents physiologic data from respiratory airflow or cardiac activity that is sensed acoustically and that is indicative of respiratory effort).

Regarding claim 3, the modified Christopherson et al. discloses wherein the control function comprises a power management function associated with the at least one sensor to selectively activate or de-activate at least one function of the implantable accelerometer sensor at selective periods of time based on the sensed physiologic information, wherein the sensed physiologic information comprises posture information (e.g. [0074] can limit power consumption by deactivating certain sensors of the system when the patient goes to sleep; Fig. 3A, position 132; and [0071] body posture to determine whether or not the patient is asleep or awake). 
Regarding claim 4, the modified Christopherson et al. discloses wherein the control portion is to receive the sensed physiologic information, including posture information, and wherein the control portion comprises a posture function to determine, based on the sensed posture information, an 
Regarding claim 5, Christopherson et al. discloses wherein the posture function of the control portion is to identify from the posture information the multiple different postures as including a generally vertical position and a lying down position, and wherein the lying down2Application Serial No. 16/092,384Docket No.: 1618.129.102 position comprises at least one of a supine position, a prone position, a left lateral decubitus position, and a right lateral decubitus position (e.g. [0042] the position-sensing component distinguishes whether a patient is lying down in a generally horizontal position or standing up (or sitting up) in generally vertical position. In some embodiments, when the patient is in a generally horizontal position, the position-sensing component distinguishes between a supine position (i.e., lying on their back) and a lateral decubitus position (i.e., lying on their side))
Regarding claim 6, the modified Christopherson et al. discloses wherein the posture function of the control portion is to automatically implement, upon determination from the sensed posture information of changes between multiple different postures, changes to a stimulation therapy signal via the control portion (e.g. Fig. 4A; [0068], sensed behavior is measured against a first threshold…the sensor is configured to sense a body position or posture; and [0089] a posture change function provides another trigger to temporarily suspend application of a stimulation signal based on a change in posture, such as a change in sleeping position when the patient rolls over between a supine and lateral position). 
Regarding claim 7, the modified Christopherson et al. discloses wherein the posture function of the control portion comprises a position tracking parameter to track the sensed physiologic information in association with at least some of the multiple different postures (e.g. [0029] additional sensors to obtain further physiologic data associated with respiratory functions; and Fig. 4F).
Regarding claim 8, the modified Christopherson et al. discloses wherein, via the position tracking parameter, the posture function of the control portion is to track the sensed physiologic information as including the sensed respiratory information, which comprises tracking a number of apnea-hypopnea events for each respective multiple different posture determined from the sensed posture information (e.g. Fig. 4F; [0089] changes in position can interrupt an apneic state; and [0138] Apnea Hypopnea Index and associated body positions). 
Regarding claim 9, the modified Christopherson et al. discloses wherein the control portion comprises an apnea-hypopnea event function to track a number of apnea-hypopnea events based on the sensed respiratory information and the sensed cardiac information according to at least one of:  changes in respiratory amplitude, changes in respiratory rate, and changes in heart rate (e.g. [0049] efficacy is measured according to the number of apnea/hypopnea events and/or an apnea severity score; [0116] track the relative amplitude of the respiratory waveform; and [0043] respiratory rate parameter and heart rate). 
Regarding claim 10, the modified Christopherson et al. discloses wherein the apnea-hypopnea event function of the control portion is to automatically implement, upon tracking changes in a number of apnea-hypopnea events, changes to stimulation therapy via the control portion (e.g. Fig 9, Auto-titrate module, adjusting the stimulation based on a severity score 759; [0086] greater the apnea score (based on at least a frequency and/or intensity of apneas), the less often that therapy will be suspended; and [0032] IPG (implantable pulse generator) uses information to control delivery of the therapy).
Regarding claim 11, the modified Christopherson et al. discloses wherein the sensed respiratory information comprises at least one of: respiratory period information; and respiratory phase information(e.g. [0030] respiration sensors; [0043] respiratory pressure component which includes a thoracic pressure component and/or other pressure component indicative of respiration of the 
Regarding claim 12, the modified Christopherson et al. discloses an implantable pulse generator to generate a stimulation signal to selectively stimulate an upper airway patency-related nerve via a stimulation element, during a portion of the inspiratory phase, based on respiration information from the respiration monitor of the control portion(e.g. [0004] electrical stimulation to the hypoglossal nerve (upper airway patency-related nerve); and [0031] whether partially implantable or totally implantable, the system is designed to stimulate the hypoglossal nerve during inspiration).
Regarding claim 13, the modified Christopherson et al. discloses wherein the implantable pulse generator houses the implantable accelerometer sensor and the control portion (e.g. [0028] and Fig. 3A controller 110 and motion sensing component 134 ([0042] accelerometer)). 
Regarding claim 15, the modified Christopherson et al. discloses an implantable respiratory sensor, in addition to the implantable accelerometer sensor, to detect at least some of the sensed respiratory information (e.g. [0030], [0043], [0121], and [0123]). 
Regarding claim 16, the modified Christopherson et al. discloses wherein the implantable accelerometer sensor is to sense activity information, and wherein the control portion to receive the sensed activity information, and wherein the control portion comprises an activity function and the respiratory monitor to determine, via at least one of the sensed activity information and the sensed respiratory information respectively, at least one of sleep onset and sleep termination (e.g. [0041] the sensing module receives and tracks signals from various physiologic sensors in order to determine a respiratory state of a patient, such as whether or not the patient is asleep or awake). 
Regarding claim 17, the modified Christopherson et al. discloses wherein the control portion comprises : a cardiac information function to determine, at least partially via the sensed cardiac 
Regarding claim 18, the modified Christopherson et al. discloses an implantable pulse generator, which houses the control portion and which is to generate a stimulation signal to selectively stimulate an upper airway patency-related nerve via a stimulation element, wherein the implantable pulse generator is to deliver the stimulation signal upon the determination of sleep onset by the cardiac information function of the control portion and is to disable the stimulation signal upon the determination of sleep termination by the cardiac information function of the control portion (e.g. [0076] arrangement ensures that the treatment regimen will not be active during nominal awake hours...Accordingly, upon detecting that the patient is asleep, the "on" mode permits a transition to second state 204 to detect apneas and to potentially provide a therapy in the third state 206).
Regarding claim 19, the modified Christopherson et al. discloses an implantable pulse generator, which houses the control portion, and which is to generate a stimulation signal to selectively stimulate an upper airway patency-related nerve via a stimulation element, wherein the implantable pulse generator is to deliver the stimulation signal upon a determination of sleep onset and is to disable the stimulation signal upon a determination of sleep termination (e.g. [0078] preventing stimulation therapy during the "off" period (i.e. during waking hours)). 
Regarding claim 20, the modified Christopherson et al. discloses wherein the control portion comprises a cardiac information function to determine, at least partially based on the sensed cardiac information, at least one of: 5Application Serial No. 16/092,384 Docket No.: 1618.129.102 heart rate variability (HRV) information; and heart rate information (e.g. [0082]).
Regarding claim 22, the modified Christopherson et al. discloses wherein the control portion comprises a power management function to selectively de-activate at least one operation of the implantable accelerometer sensor at selective periods of time in relation to the sensed cardiac information (e.g. [0074] can limit power consumption by deactivating certain sensors of the system when the patient goes to sleep. (Ability to deactivate sensors implies the ability to reactivate them); Fig 3A; [0041] sensing module measures heart rate (cardiac information) to determine if patient is asleep or awake; [0068] the awake or sleep state of the patient is alternatively indicated or further indicated via one of more of the physiologic parameters tracked in sensing module 102 (FIG. 3A), including (but not limited to) the heart rate parameter 158 or respiratory rate parameter 159).
Regarding claim 23, the modified Christopherson et al. discloses wherein the implantable accelerometer sensor is to sense, in addition to the sensed respiratory information and sensed cardiac information, at least one of activity information and posture information, and comprising: a control portion comprising a sleep function to determine, sleep stages via at least one of: the sensed activity information; the sensed posture information; respiratory rate information from the sensed respiratory information; respiratory rate variability (RRV) information from the sensed respiratory information; heart rate variability (HRV) information from the sensed cardiac information; and heart rate information from the sensed cardiac information (e.g. [0041]; and Fig. 3A).
Regarding claim 24, the modified Christopherson et al. discloses wherein the control portion comprises6Application Serial No. 16/092,384Docket No.: 1618.129.102 an apnea-hypopnea event engine to detect, based on at least some of the sensed respiratory information, a number of apnea-hypopnea events in association with at least some of the determined respective sleep stages (e.g. [0138]; and Fig. 4F, a correlation profile of apnea events, body posture and sleep stage).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al.(US 2010/0094379), herein referred to as Meadows, in view of Christopherson.
 Regarding claim 14, Meadows discloses a sleep disordered breathing (SDB) care device, comprising: an implantable pulse generator to generate a stimulation signal to stimulate, via a stimulation element and in an open loop mode without regard to respiratory phase information of the sensed respiratory information (e.g. [0076] control delivery of stimulation in an implanted system. With open loop stimulation, stimulation is not timed to breathing activity, nor is stimulation tied to detecting apnea activity), an upper airway patency-related nerve (e.g. [0053] targeted stimulation of the protrusor motor efferents located in Hypoglossal nerve proper 322 and/or the medial branch 422b, for example, can open up the airway and maintain the patency of the upper airway channel), wherein the implantable pulse generator comprises a control portion, wherein the control portion comprises: an apnea-hypopnea event engine to detect, based on at least the sensed respiratory information, a number of apnea-hypopnea events (e.g. [0096] the neurological disorder is obstructive sleep apnea. Other potential applications of this method, in addition to treatment of obstructive sleep apnea, include, for example, supplemental nerve stimulation to keep the airway open for treatment of snoring, hypopnea), wherein the control portion is to automatically implement changes to the stimulation signal based upon changes in the detected number of apnea-hypopnea events (e.g. [0009] systems rely on detection of breathing and/or detection of apnea events as pre-conditions to control and deliver electrical stimulation in order to cause only useful tongue motions and to periodically rest the tongue muscles and avoid fatigue... bio-signal amplifier connected to the contacts controls stimulus based on breathing patterns).
Meadows discloses the claimed invention except for wherein the devices comprises at least one implantable accelerometer sensor to sense physiologic information. Christopherson teaches that it is known to use wherein the devices comprises at least one implantable accelerometer sensor to sense physiologic information as set forth in (e.g. [0037] accelerometer and [0030] totally implantable system) to sense a body position or posture so that the system is not unnecessarily .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. in view of Bharmi, as applied above, in further view of Bolea et al. (US 2012/0192874).
Regarding claim 21, Christopherson et al. discloses the claimed invention except for wherein the respiratory monitor is to determine, based on the sensed respiratory information, at least one of: respiratory rate variability (RRV) information; and respiratory rate information. Bolea et al. teaches that it is known to use wherein the respiratory monitor is to determine, based on the sensed respiratory information, at least one of: respiratory rate variability (RRV) information; and respiratory rate information as set forth in [0099] (e.g. higher variability in respiration rate) to determine stability in the patient’s respiratory rate.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Christopherson et al., with wherein the respiratory monitor is to determine, based on the sensed respiratory information, at least one of: respiratory rate variability (RRV) information; and respiratory rate information as taught by Bolea et al., since such a modification would provide the predictable results of determining stability in the patient’s respiratory rate.
Response to Arguments
Applicant’s arguments, see page 8, filed 03/22/21, with respect to the rejection(s) of claim 14 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been 
In response to Applicant’s argument that “Bharmi discloses obtaining an IEGM signal from electrodes placed in cardiac locations and then deriving a respiration signal from the IEGM signal...Bharmi stands in sharp contrast to Applicants' Claim 1 which is to differentiate within the sensed physiologic information, according to power spectral density, respiratory information from cardiac information"...in one example Bharmi uses power spectral density to distinguish one type of respiration (e.g. abnormal) from another type of respiration (e.g. normal), while in Applicants' claim 1, respiratory information is differentiated from cardiac information”, Examiner notes that, based on the wording of the limitation "a feature extraction function to differentiate within the sensed physiologic information, according to power spectral density, respiratory information from cardiac information", Examiner notes that this is being interpreted essentially as extracting respiratory information from sensed cardiac information. Specifically, it is recited "at step 1004, the pacer/ICD detects one or more parameters from the cardiac cycles. The parameters can include morphological metrics such as various PDI values, as well as interval-based metrics such as P-R and R-R intervals...the parameters can be further processed to extract time-domain features...the parameters are applied to a device trained to discriminate between normal and abnormal respiration such as a pattern classifier". By "deriving a respiration signal from the IEGM signal", and "this distinguishing may be performed via power spectral density", as admitted in the Applicants' response, Examiner notes that under broadest reasonable interpretation, extracting a respiration signal from the IEGM signal necessitates that the IEGM signal in its entirety does not synonymously represent the respiration signal, therefore resulting in a distinct signal from the original IEGM, and that power spectral density may be performed during the distinguishing process.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1 and 3-24 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792                                                        /WILLIAM J LEVICKY/                                                                                                   Primary Examiner, Art Unit 3792